UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2010 COMMISSION FILE NUMBER 000-52363 SURGE COMPONENTS, INC. (Exact name of registrant as specified in its charter) Nevada 11-2602030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 95 East Jefryn Blvd., Deer Park, New York (Address of principal executive offices) (Zip code) Issuer's telephone number: (516) 595-1818 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of October 14, 2010 there were 8,922,512 outstanding shares of the Registrant's Common Stock, $.001 par value. 1 SURGE COMPONENTS TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of August 31, 2010 (unaudited) and November 30, 2009 3 Consolidated Statements of Operations for the nine and three months ended August 31, 2010 and 2009 5 Consolidated Statements of Cash Flows for the nine months ended August 31, 2010 and 2009 (unaudited) and for the years ended November 30, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II - OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31   2 SURGE COMPONENTS, INC. PART I Financial Information ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets August 31, November 30, (unaudited) ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable - net of allowance for doubtful accounts of $19,513 Inventory, net Prepaid expenses and income taxes Total current assets Fixed assets – net of accumulated depreciation and amortization of $2,129,843 and $2,027,662 Other assets Total assets $ $ See notes to financial statements 3 SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets August 31, November 30, (unaudited) LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Current portion of note payable Total current liabilities Deferred rent Total liabilities Commitments and contingencies Shareholders' equity Preferred stock - $.001 par value stock, 5,000,000 shares authorized: Series A – 260,000 shares authorized, none outstanding. Series B – 200,000 shares authorized, none outstanding, non-voting, convertible, redeemable. Series C – 100,000 shares authorized, 32,700 shares issued and outstanding, redeemable,convertible, and a liquidation preference of $5 per share Common stock - $.001 par value stock, 33 33 75,000,000 shares authorized, 8,922,512 and 8,874,512 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to financial statements. 4 SURGE COMPONENTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS -UNAUDITED Nine Months Ended Three Months Ended August 31, August 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and shipping expenses General and administrative expenses Depreciation and amortization Total operating expenses Income before other income (expense) and income taxes Other income (expense): Interest expense ) Investment income Other income (expense) Income (Loss) before income taxes ) Income taxes (benefit) ) Net Income (Loss) ) Dividends on preferred stock Net income (loss) available to common shareholders $ $ ) $ $ Net income (loss) per share available to common shareholders: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted Shares Outstanding: Basic Diluted See notes to financial statements. 5 SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows- Unaudited Nine Months Ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock compensation expense CHANGES IN OPERATING ASSETS AND LIABILITIES: Accounts receivable ) ) Inventory ) Prepaid expenses and taxes ) Other assets ) ) Accounts payable Accrued expenses ) Deferred rent ) ) NET CASH FLOWS FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of fixed assets ) ) NET CASH FLOWS FROM INVESTING ACTIVITIES ) ) See notes to financial statements. 6 SURGE COMPONENTS, INC. AND SUBSIDIARIES Consolidated Statements Of Cash Flows- Unaudited (CONTINUED) Nine Months Ended August 31, CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings from line of credit ) Repayment of note payable ) ) NET CASH FLOWS FROM FINANCING ACTIVITIES ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Income taxes paid $ $ Interest paid $ $ NONCASH INVESTING AND FINANCING ACTIVITIES: Accrued dividends on preferred stock $ $ See notes to financial statements. 7 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE A – ORGANIZATION, DESCRIPTION OF COMPANY'S BUSINESS AND BASIS OF PRESENTATION Surge Components, Inc. (“Surge”) was incorporated in the State of New York and commenced operations on November 24, 1981 as an importer of electronic products, primarily capacitors and rectifiers, to customers located principally throughout the United States. On June 24, 1988, Surge formed Challenge/Surge Inc., (“Challenge”) a wholly-owned subsidiary to engage in the distribution of electronic component products from established brand manufacturers to customers located principally throughout the United States. In May 2002, Surge and an officer of Surge became sole owners of Surge Components, Limited (“Surge Limited”), a Hong Kong corporation. Under current Hong Kong law, Surge Limited is required to have at least two shareholders. Surge owns 999 shares of the outstanding common stock and the officer of Surge owns 1 share of the outstanding common stock. The officer of Surge has assigned his rights regarding his 1 share to Surge. Surge Limited started doing business in July 2002. Surge Limited operations have been consolidated with the Company. On August 31, 2010, the Company changed its corporate domicile by merging into a newly-formed corporation, Surge Components, Inc. (Nevada), which was formed in the State of Nevada for that purpose.Surge Components Inc. is the surviving entity. NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES [1] Principles of Consolidation: The consolidated financial statements include the accounts of Surge, Challenge, and Surge Limited (collectively the “Company”).All material intercompany balances and transactions have been eliminated in consolidation. 8 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) [1] Principles of Consolidation (Continued): The accompanying interim consolidated financial statements have been prepared, without audit, in accordance with the instructions to Form 10-Q for interim financial reporting pursuant to the rules and regulations of the Securities and Exchange Commission. The results and trends on these interim consolidated financial statements for the nine and three months ended August 31, 2010 and 2009 may not be representative of those for the full fiscal year or any future periods. (2) Accounts Receivable: Trade accounts receivable are recorded at the net invoice value and are not interest bearing. The Company considers receivables past due based on the contractual payment terms. The Company reviews its exposure to amounts receivable and reserves specific amounts if collectability is no longer reasonably assured. The Company also reserves a percentage of its trade receivable balance based on collection history and current economic trends that might impact the level of future credit losses. The Company re-evaluates such reserves on a regular basis and adjusts its reserves as needed. Based on the Company’s operating history and customer base, bad debts to date have not been material. [3] Revenue Recognition: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed and determinable, collectability is reasonably assured and title and risk of loss have been transferred to the customer. This primarily occurs when product is shipped from the Company's warehouse.For direct shipments, revenue is recognized when product is shipped from the Company’s supplier. The Company acts as a sales agent for certain customers for one of its suppliers. The Company reports these commissions as revenues in the period earned. 9 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) [3] Revenue Recognition (Continued): The Company performs ongoing credit evaluations of its customers and maintains reserves for potential credit losses. [4] Inventories: Inventories, which consist solely of products held for resale, are stated at the lower of cost (first-in, first-out method) or market.Products are included in inventory when the Company obtains title and risk of loss on the products, primarily when shipped from the supplier.Inventory in transit principally from foreign suppliers at August 31, 2010 approximated $869,081. The Company, at August 31, 2010, has a reserve against slow moving and obsolete inventory of $818,640. Legislation was enacted, effective July 2006, eliminating lead in certain of the Company’s products. The Company has provided a reserve for these products which is reflected as slow moving. The Company is able to currently obtain products which comply with this law. [5] Depreciation and Amortization: Fixed assets are recorded at cost.Depreciation is generally on a straight line method and amortization of leasehold improvements is provided for on the straight-line method over the estimated useful lives of the various assets as follows: Furniture, fixtures and equipment 5 - 7 years Computer equipment 5 years Leasehold Improvements Estimated useful life or lease term, whichever is shorter Maintenance and repairs are expensed as incurred while renewals and betterments are capitalized. 10 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) [6] Concentration of Credit Risk: Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of accounts receivable.The Company maintains substantially all of its cash balances in two financial institutions.The balances are each insured by the Federal Deposit Insurance Corporation up to $250,000 through December 31, 2013. At August 31, 2010, the Company's uninsured cash balances totaled approximately $640,848. [7] Income Taxes: The Company's deferred income taxes arise primarily from the differences in the recording of net operating losses, allowances for bad debts, inventory reserves and depreciation expense for financial reporting and income tax purposes. A valuation allowance is provided when it has been determined to be more likely than not that the likelihood of the realization of deferred tax assets will not be realized. The Company follows the provisions of the Accounting Standards Codification topic, ASC 740, “Income Taxes” (ASC 740).There have been no unrecognized tax benefits and, accordingly, there has been no effect on the Company’s financial condition or results of operations as a result of ASC 740. The Company files income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions. The Company is no longer subject to U.S. federal tax examinations for years before fiscal years ending November 30, 2007, and state tax examinations for years before fiscal years ending November 30, 2006. Management does not believe there will be any material changes in our unrecognized tax positions over the next twelve months. The Company’s policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of ASC 740, there was no accrued interest or penalties associated withunrecognized tax benefits, nor was any interest expense recognized during the years ended November 30, 2009 and 2008. 11 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICI (Continued) [8] Cash Equivalents: The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. [9] Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. (10) Marketing and promotional costs: Marketing and promotional costs are expensed as incurred and have not been material to date. The Company has contractual arrangements with several of its distributors which provide for cooperative advertising obligations. Cooperative advertising is expensed as incurred and has not been material to date. [11] Fair Value of Financial Instruments: Cash balances and the carrying amount of the accrued expenses approximate their fair value based on the nature of those items. Estimated fair values of financial instruments are determined using available market information and appropriate valuation methodologies.Considerable judgment is required to interpret the market data used to develop the estimates of fair value, and accordingly, the estimates are not necessarily indicative of the amounts that could be realized in a current market exchange. 12 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (12) Shipping Costs The Company classifies shipping costs as a component of selling expenses.Shipping costs totaled $12,293 and $5,744 for the nine months ended August 31, 2010 and 2009, respectively. (13) Earnings Per Share Basic earnings per share includes no dilution and is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding for the period. The difference between reported basic and diluted weighted-average common shares results from the assumption that all dilutive stock options and convertible preferred stock exercised into common stock. Total potentially dilutive shares excluded from diluted weighted shares outstanding at August 31, 2010 and 2009 totaled 600,000 and 694,000, respectively. (14) Recent Accounting Standards: In October 2009, the FASB issued ASU No. 2009-13, “Revenue Recognition (Topic 605) – Multiple Deliverable Revenue Arrangements.” ASU No. 2009-13 eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and expands the disclosures related to multiple deliverable revenue arrangements. ASU No. 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with earlier adoption permitted. The adoption of ASU No. 2009-13 is not expected to have a material impact on the Company’s results of operations or financial position. 13 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (14) Recent Accounting Standards (continued): In September 2009, the FASB also ratified authoritative accounting guidance requiring the sales of all tangible products containing both software and non-software components that function together to deliver the product’s essential functionality to be excluded from the scope of the software revenue guidance. The Company adopted the guidance on a prospective basis during the three months ended September27, 2009 effective for all periods in 2009. Prior to the adoption of this guidance, the Company assessed all software items included in the Company’s product offerings to be incidental to the product itself and, therefore, excluded all sales from the scope of the related software revenue guidance. As a result, the adoption of this guidance had no impact on the Company’s consolidated financial statements. NOTE C - FIXED ASSETS Fixed assets consist of the following at: August 31, Nov 30, Furniture and fixtures $ $ Leasehold improvements Computer equipment Less - accumulated depreciation Net fixed assets $ $ Depreciation and amortization expense for the nine months ended August 31, 2010 and August 31, 2009 was $105,180 and $112,960, respectively. 14 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE D – RETIREMENT PLAN In June 1997, the Company adopted a qualified 401(k) plan for all full-time employees who are twenty-one years of age and have completed twelve months of service.The Plan allows total employee contributions of up to fifteen percent (15%) of the eligible employee’s salary through salary reduction. The Company makes a matching contribution of twenty percent (20%) of each employee’s contribution for each dollar of employee deferral up to five percent (5%) of the employee’s salary.Net assets for the plan, as estimated by Union Central, Inc., which maintains the plan’s records, were approximately $648,000 at November 30, 2009.Pension expense for the nine months ended August 31, 2010 and 2009 was $5,420 and $144, respectively. [1] Preferred Stock: In February 1996, the Company amended its Certificate of Incorporation to authorize the issuance of 1,000,000 shares of preferred stock in one or more series.In August 2010, the number of preferred shares authorized for issuance was increased to 5,000,000 shares. In January 2000, the Company authorized 260,000 shares of preferred stock as Non-Voting Redeemable Convertible Series A Preferred Stock. None of the Series A preferred stock is outstanding as of November 30, 2006. In November 2000, the Company authorized 200,000 shares of preferred stock as Voting Redeemable Convertible Series B Preferred Stock (“Series B Preferred”). No shares of Series B Preferred Stock are currently issued or outstanding. 15 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE E – SHAREHOLDERS’ EQUITY [1] Preferred Stock (continued): In November 2000, the Company authorized 100,000 shares of preferred stock as Non-Voting Redeemable Convertible Series C Preferred Stock (“Series C Preferred”). Each share of Series C Preferred is automatically convertible into 10 shares of the Company’s Common Stock upon shareholder approval.If the Series C Preferred were not converted into common stock on or before April 15, 2001, these shares were entitled to cumulative dividends at the rate of $.50 per share per annum commencing April 15, 2001 payable on June 30 and December 31 of each year.In November 2000, 70,000 shares of the Series C Preferred were issued in payment of financial consulting services to its investment banker and a shareholder of the Company.In April 2001, 8,000 shares of the Series C Preferred were repurchased and cancelled.Dividends aggregating $174,475 have not been declared or paid for the semiannual periods ended December 31, 2001 through the semiannual payment due December 31, 2010.The Company has accrued these dividends. In April 2002, in connection with a Mutual Release, Settlement, Standstill and Non-Disparagement Agreement and among other provisions, certain investors transferred back to the Company 252,000 shares of common stock, 19,300 shares of Series C preferred stock, and certain warrants, in exchange for $225,000. These repurchased shares were cancelled. In February 2006, the Company settled with a shareholder to repurchase 10,000 shares of Series C preferred stock plus accrued dividends for $50,000. At August 31, 2010, there are 32,700 shares of Series C Preferred stock issued and outstanding. 16 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE E – SHAREHOLDERS’ EQUITY (Continued) [2] 1995 Employee Stock Option Plan: In January 1996, the Company adopted, and in February 1996 the shareholders ratified, the 1995 Employee Stock Option Plan (“Option Plan”).The plan provides for the grant of options to qualified employees of the Company, independent contractors, consultants and other individuals to purchase an aggregate of 350,000 common shares.In March 1998, the Option Plan was amended to increase the number of aggregate Common Shares available under the plan to 850,000. The employee stock option plan has expired. The remaining 53,000 options outstanding expired in July 2010. (3) 2010 Incentive Stock Plan In March 2010, the Company adopted, and in April 2010 the shareholders ratified, the 2010 Incentive Stock Plan (“Stock Plan”).The plan provides for the grant of options to officers, employees or consultants to the Company to purchase an aggregate of 1,500,000 common shares. Stock option incentive plan activity is summarized as follows: Weighted Average Shares Exercise Price Options issued May 2010 $ Options outstanding August 31, 2010 $ Options exercisable August 31, 2010 $ 17 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE E – SHAREHOLDERS’ EQUITY (Continued) [4] Authorized Repurchase: In November 2002, the Board of Directors authorized the repurchase of up to 1,000,000 Common Shares at a price between $.04 and $.045. The Company has not repurchased any shares to date pursuant to such authority. [5] Compensation of Directors In May 2010, the Company issued 12,000 shares of its common stock to each non-officer director as compensation for services on the Board of Directors. NOTE F – INCOME TAXES Deferred income taxes reflect the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes using the enacted tax rates in effect in the years in which the differences are expected to reverse.Because of the questionable ability of the Company to utilize these deferred tax assets, the Company has established a 100% valuation allowance for these assets. 18 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE F – INCOME TAXES (continued) The Company’s deferred income taxes are comprised of the following: August 31, November 30, Deferred tax assets Net operating losses $ $ Allowance for bad debts Inventory Capital loss Deferred rent Depreciation Total deferred tax assets Valuation allowance ) ) Deferred tax assets $ $ The valuation allowance changed by approximately $(667,000) and $(3,000) during the nine months ended August 31, 2010 and the year ended November 30, 2009, respectively. The Company's income tax expense consists of the following: Nine Months Ended August 31, Current: Federal $ $ States Deferred: Federal States Provision for income taxes $ $ 19 SURGE COMPONENTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements August 31, 2010 NOTE F – INCOME TAXES(continued) The Company files a consolidated income tax return with its wholly-owned subsidiaries and has net operating loss carryforwards of approximately $15,764,000 for federal and state purposes, which expire through 2029. The utilization of this operating loss carryforward may be limited based upon changes in ownership as defined in the Internal Revenue Code. A reconciliation of the difference between the expected income tax rate using the statutory federal tax rate and the Company's effective rate is as follows: Nine Months Ended August 31, U.S. Federal income tax statutory rate 34 % )% Valuation allowance )% 39 % State income taxes 4
